IN THE
                         TENTH COURT OF APPEALS



                                No. 10-08-00346-CV

                               IN RE CHAD DAVIS


                                Original Proceeding



                          MEMORANDUM OPINION


      The petition for writ of mandamus is dismissed because the Relator has informed

the Court that the Respondent has “granted all relief” requested in the petition, “that

the issues are resolved,” and that he requests that this proceeding be dismissed as moot.

                                                PER CURIAM

Before Chief Justice Gray,
       Justice Vance and
       Justice Reyna
Petition dismissed
Opinion delivered and filed November 26, 2008
[OT06]